Title: To Benjamin Franklin from Joseph-Mathias Gérard de Rayneval, 4 August 1780
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


A Versailles le 4 Aout 1780.
L’avt. [avant] derniere lettre que M. Le Cte. de Vergennes vous a addressée, Monsieur, étoit accompagnée de plusieurs Lettres originales de M. Adams, comme nous en avons besoin, vous m’obligerez beaucoup Si vous voulez bien avoir la Complaisance de Me les renvoyer le plus promptement qu’il sera possible.
J’ai l’honneur d’être avec autant de Considération que d’attachement, Monsieur, votre très humble et très obeissant Serviteur.
(signé) Gerard DE Rayneval
M. Franklin.
